Citation Nr: 0415006	
Decision Date: 06/10/04    Archive Date: 06/23/04	

DOCKET NO.  02-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
bilateral defective hearing, to include a determination on 
the propriety of a reduction from 70 to 60 percent for the 
veteran's bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board 
) on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a rating decision of October 2002, the RO denied 
entitlement to a total disability rating based upon 
individual unemployability.  However, to date, the veteran 
has voiced no disagreement with that denial of benefits.  
Accordingly, that issue is not currently before the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected bilateral defective hearing.  In that 
regard, in a rating decision of February 2002, the veteran's 
previously-assigned 70 percent evaluation for bilateral 
defective hearing was reduced to 60 percent, effective June 
1, 2002.  That reduction was based, for the most part, on 
results of VA audiometric examinations conducted in November 
2000 and January 2002.  However, since the time of those 
examinations, the veteran has submitted reports of private 
audiometric examinations (dated in July 2002 and March 2003), 
which arguably show, some decrease in his hearing acuity.  
Under the circumstances, further development of the evidence 
will be undertaken prior to a final adjudication of the 
veteran's current claim.

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) is applicable to this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, the VA has promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially provide that the VA will assist a claimant in 
obtaining evidence necessary to substantiate his claim, but 
it is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  It is also includes new 
notification provisions.  Pursuant to the VCAA, the VA has a 
duty to notify the veteran and his representative, if any, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board finds that, notwithstanding the issuance (in July 
2002) of a Statement of the Case, and various subsequent 
Supplemental Statements of the Case, the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claim.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
an additional VA audiometric examination 
in order to more accurately determine the 
current severity of his service-connected 
bilateral hearing loss.  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim(s).

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

4.  The RO should then review the 
veteran's claim for 
an increased evaluation for bilateral 
defective hearing, to include the 
propriety of a reduction from 70 to 
60 percent for that disability.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the last SSOC in May 
2003.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


